department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date t e0- 6b legend o i t i o i o o i i m i u i k x l i t u k k i n i dear sir or madam this is in response to your request for a ruling regarding a proposed reorganization and its effect under sec_501 and of the internal_revenue_code a is exempt from federal_income_tax under sec_501 of the code and is classified as a public charity pursuant to sec_509 and sec_170 a owns and operates a hospital and prior to the restructuring owned or controlled several other health care related entities a provides comprehensive health care services to the x community b is being granted exemption from federal_income_tax under sec_501 of the code and is being classified as a public charity pursuant to sec_509 by letter of even date b was created to serve as the parent organization of the restructured health system and to support a and c cis being granted exemption from federal_income_tax under sec_501 of the code and is being classified as a public charity pursuant to sec_509 and sec_170 by letter of even date c was created to operate the clinics and facilities of the health care system to employ physicians and staff medical clinics and facilities and provide medical services to the communities served by b in a’s board_of trustees approved the establishment and funding of a separate division c operating as a division of a dedicated to the operation of physician medical practices a owned all accounts_receivable attributable to the physicians it employed through c a provided a set number of support services to the employed physicians of c and specialty physicians and all respective mid-level providers such as physician assistants and nurse practitioners as well as all other related clinical and administrative personnel prior to the funding of this separate division an unrelated physician practice was managed by an unrelated publicly traded physicians practice management company c employed primary care a was the sole member of a managed care entity d d is a limited_liability_company treated as a disregarded_entity for federal_income_tax purposes d provides payor contracting services to a and the employed physicians of c operating as a division of a directly with d and provided access to those covered lives for its employed physicians c the division contracted proposed restructuring in this role b will undertake certain supervision oversight and coordination pursuant to the restructuring transaction b was formed to serve as the common parent of a and other entities as described below b was formed as a supporting_organization to a and the newly formed c activities that were previously the responsibility of a and will ensure that the activities of the hospital and related_organizations are planned managed and coordinated to maximize opportunities to deliver cost effective quality medical_care to the x community b will also increase the ability to ensure that clinical best practices can effectively and efficiently be shared between the members of the integrated health care delivery system a and d have been repositioned as subsidiaries of b and have amended their articles of incorporation and bylaws to reflect this relationship a has provided a copy of a’s proposed amended articles of incorporation and has represented that such articles of incorporation and bylaws will be finalized upon receipt of a favorable ruling from the internal_revenue_service such a representation indicates that the articles of incorporation will be filed with the proper state authorities in addition c has been formed as a newly incorporated subsidiary of b to employ certain physicians previously employed by c operating as a division of a and all respective mid-level providers for those employed physicians such as physician assistants and nurse practitioners b also formed e a management services organization e is organized as a limited_liability corporation and its sole member is b e is treated as a disregarded_entity for federal_income_tax purposes in other instances all non-employee physicians have medical staff in most instances physicians currently employed by c operating as a division of a have been offered continued employment with c upon expiration of their current employment contract c will operate from the same offices from which c the operating division of a conducted operations these offices are located in close proximity to a the offices that a intends to lease the non-employee physicians as well as e are part of these offices these physicians have been offered either affiliated or independent physician status and will become non-employee physicians collectively the affiliated and independent physicians are referred to as non-employee physicians privileges at a affiliated physicians at their discretion will practice as solo practitioners or in a group practice setting with other current or former physician employees of c operating as a division of a affiliates will have exclusive payor contracting accessed through d and receive certain other management services from b or its subsidiary organizations in addition affiliated physicians will be given the opportunity to lease office space from a and buy the equipment related to their on-site ancillary service lines a states that affiliated physicians will not be given the opportunity to purchase any medical office space affiliated physicians will be given the opportunity to purchase equipment determined on a case-by-case basis depending on a’s need for the equipment at the time the sale price will be based on the appraised fair_market_value of the equipment a third party independent_appraiser will determine the fair_market_value of the equipment at the time of the sale affiliated physicians will be asked to sign a non-compete duplicative services agreement as part of the overall management services affiliation agreement with b or its subsidiary organizations in order to avoid duplication of services provided by a independent physicians include those former c operating as a division of a physicians that will transition into independent private practice with only limited contact with c payor contracting through d will be available to independent physicians if restrictive covenants currently exist with a then payor contracting through d will be exclusive for a term tied to the length of existing covenants with a independent physicians may lease office space buy equipment purchase management services excluding billing and collections or lease non-physician employees from e or a a states that independent physicians will not have the option to buy medical office space b and its subsidiaries will actively enforce any restrictive covenants with respect to independent physicians in current employment contracts as well as those employment contracts purchased from the unrelated physician practice management company if no restrictive covenants exist then contracting may be non-exclusive all non-employee physicians will pay b or its subsidiaries an amount equal to fair_market_value for any management services or other services or equipment sold or otherwise provided by b or its subsidiaries total gross_income derived by b from services provided to the non-empioyee physicians is not expected to exceed y percent of its gross_income from all sources gross_income derived by a from leases including leased employees to non-employee physicians is not expected to exceed z percent of its consolidated gross_income from all sources c will lease from a the land and building space attributable to the employed physicians while furniture and equipment will be transferred to c or leased to c via an internal charge at fair_market_value no more than z percent of the building will be available for lease of office space by the non-employee physicians employee_benefits provided by c will remain unchanged from those previously provided by c operating as a division of a in addition c will contract directly with d to provide medical services on a fee for service or a capitated basis for the covered lives contracted by d with payors hmos ppos pos self-insured employer groups and indemnity insurance c will also own all accounts_receivable attributable to the physicians employed by c bwill fund any c operating deficits the annual level of funding will be prospectively determined based on operating budgets at the beginning of each fiscal_year e wil provide administrative and management services including certain patient billing and collection services to the c employed physicians and the non-employee physicians pursuant to this arrangement e will purchase a portion of these services from a pursuant to a formal purchased services agreement these purchased services will represent a portion of the total cost within the total management services package which will be offered and provided to the c employed physicians and the non-employee physicians and are independent of any anticipated management services which will be developed internally by e or those which are purchased from an outside vendor in accordance with the formal purchased services agreement a will receive from e consideration in an amount equal to the fair_market_value for these purchased services in addition e will employ all non-physician employees clinical and administrative only but no physician extenders associated with the c employed physicians and the if applicable non-employee physicians and lease them to either c or the non-employed physician as appropriate e will provide billing and collection services and other management services to the affiliated physicians subsequent to the reorganization a no longer employs physicians a will lease land and buildings to c and e at fair_market_value for the c employed physician’s office space and the e administrative space respectively the non-empioyee physicians will have the option to lease their office space from a from a to c be transferred from a to c non-employee physicians will have the option of purchasing their clinical assets and office furniture from c at fair_market_value non-employee physicians will not have the option to buy medical office space all administrative assets not covered under purchased service arrangements will all clinical assets and physician office furniture will be transferred all transactions undertaken between a d c b e and or the non-employee physicians pursuant to and subsequent to the reorganization will be based on fair_market_value for such goods and services exchanged the ultimate governance of a c and e will vest in b’s community based board_of trustees b’s board_of trustees is comprised of the eight physicians serving on c’s and e’s board_of trustees plus all members of a’s board_of directors b’s board_of trustees elects and removes a's c’s and e’s trustees or directors furthermore b a c and e operate through interlocking directorates a’s board_of directors consists of three physician members and fifteen non-physician members c’s board_of directors consists of eight physicians employed by c and three non-physician members of a’s board_of trustees the physician directors serving on c’s board_of directors are different from those physicians serving on a's board_of directors the persons serving on c’s board_of directors also serve on e’s board_of directors rulings requested the reorganization as described will not adversely impact a’s exemption from tax under sec_501 of the code and its classification as a public charity under sec_509 and sec_170 the reorganization as described and the subsequent business arrangements between a b and c relating to the provision of administrative management services and the lease of land and buildings will not give rise to unrelated_business_income to the three entities law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable educational or scientific purposes provided no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 iv scott on trusts sec_368 sec_372 ed and revrul_69_545 1969_2_cb_117 sec_509 of the code provides that all organizations described in sec_501 are private_foundations except those described in sec_509 or sec_509 of the code excludes from the term private_foundation an organization described in sec_170 other than in clauses vii and viii sec_170 of the code describes an organization whose principal purpose or functions include providing medical or hospital care or medical education or medical_research sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_trade_or_business taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions directly attributable to such business activity with certain modifications sec_512 of the code provides that rents_from_real_property and its incidental related personal_property are not treated as unrelated_business_income unless the real_property is debt-financed under sec_514 debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its charitable functions nt sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_1_513-1 of the regulations defines unrelated_business_taxable_income to include the gross_income of an exempt_organization if and to the extent that it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the productions of funds to the organization's performance of its exempt functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_514 of the code provides for the taxation under sec_512 of income from debt- financed property sec_514 however provides that the definition of debt- financed property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its charitable purposes constituting the basis for its exemption under sec_501 revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 describes a_trust whose sole purpose was to accumulate and hoid funds for use in satisfying malpractice claims against a hospital the trust was determined to be an integral part of the hospital because it was controlled by the hospital directly and was performing a function that the hospital could do directly the organization was ruled to be exempt under sec_501 of the code for federal_income_tax purposes a parent_corporation and its subsidiary are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities see 431_f2d_227 cir and the corporation was not created to contravene directly or indirectly the policies of the internal_revenue_code see 293_us_465 see also 336_us_422 that is where a corporation is organized with the bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes see britt supra pincite however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the f ws corporate entity of the subsidiary may be disregarded see 483_f2d_1098 cir revrul_69_463 1969_2_cb_131 provides that the leasing of its adjacent office building and the furnishing of certain office services by an exempt hospital to a hospital based medical group is not an unrelated_trade_or_business under sec_513 of the code where the medical group performs important health services for the hospital revrul_74_132 1974_1_cb_152 provides that an exempt foundation that fosters and supports the activities and purposes of an exempt hospital and advances the hospital’s objectives including the sponsorship of specific projects and programs to improve the hospital's services to its patients and to support and provide the hospital's education training and research programs is exempt within the meaning of sec_501 of the code in announcement 1999_2_cb_545 the internal_revenue_service expressed its intention to modify the instructions to forms 990-ez and 990-pf to clarify the reporting requirements of tax-exempt owners of entities disregarded for federal tax purposes under sec_301_7701-1 et seq of the regulations according to this announcement when an entity wholly-owned by an organization exempt from tax under sec_501 is disregarded its operations are treated as a branch or division of its owner a will continue to own and operate a hospital it will continue to provide hospital health care services to the x community a’s tax exempt status under sec_501 of the code and its classification as not a private_foundation pursuant to sec_509 and sec_170 will not be affected by the reorganization the creation of b and c furthers a’s charitable purposes b is exempt under sec_501 of the code and classified as a supporting_organization pursuant to sec_509 b will be the parent_corporation of the restructured health care system by establishing and coordinating policies supervising operations providing centralized_management and allocating resources exclusively for the reorganized structure b is providing services which support a’s and c’s exempt purposes and activities such services could be performed by a if b or c had not been created c is exempt under sec_501 of the code and is classified as not a private_foundation pursuant to sec_509 and sec_170 c was created to operate the clinics and facilities of the health care system to employ physicians staff facilities and provide medical services to the communities served by a c’s activities are of the same nature as those engaged in by a prior to the restructuring by providing the clinical services to the community c is furthering a’s charitable purposes consequently a’s tax-exempt status under sec_501 of the code and public charity status under sec_509 and sec_170 will not be affected by the proposed reorganization c will continue to provide the physician services previously provided by a’s division a transferred ail clinical assets and physician office furniture to c the transferred assets will be used in the manner they were being used by a prior to the restructuring a represents that d asset of a d was transferred by a to b b will utilize d in the same manner it was utilized by a the expansion of access by the community to its hospital and employed physicians is a disregarded_entity for federal tax purposes which was previously an a represents that e is a disregarded_entity for federal tax purposes e’s sole member is b a transferred certain administrative assets to e b will use the transferred assets through e ina manner analogous to a’s use of such assets therefore the assets will continue to be used to further charitable purposes a has represented that d and e are disregarded entities for federal tax purposes therefore the activities of d and e will be treated as activities of a branch or division of b the contractual relationships between a b and c will not posses the characteristics of a trade_or_business regularly carried on following the restructuring the sharing of services facilities personnel and or resources whether or not a fee is charged and the transfer of cash and assets among the exempt_organizations will be substantially related to the exercise or performance of the exempt purposes of the involved corporations and will therefore not constitute unrelated_trade_or_business activities subject_to tax each corporation will be merely supplying a related charitable_organization with a service or facility necessary for and in the furtherance of the performance of exempt functions under sec_501 accordingly based on all the facts and circumstances described above we rule as follows the reorganization as described will not adversely impact a’s exemption from tax under sec_501 of the code and its classification as a public charity under sec_509 and sec_170 the reorganization as described and the subsequent business arrangements between a b and c relating to the provision of administrative management services and the lease of land and buildings will not give rise to unrelated_business_income to the three entities this ruling is based on the understanding that there will be no material changes in the facts upon which it is based furthermore we are not ruling as to the consequences of the provision of office space and administrative services to the non-employee physicians this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling does not address the applicability of any section of the code or regulations to facts submitted other than with respect to the sections described a we are informing the please keep a copy of this ruling in your permanent records tax exempt and government entities te_ge office of this action sincerely signed marvin fri marvin friediandencdander manager exempt_organizations technical group
